Citation Nr: 1403588	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-23 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for left shoulder strain from February 1, 2007, to December 20, 2009, and a rating in excess of 20 percent thereafter.  

2.  Entitlement to an initial compensable rating for thoracic outlet syndrome of the left shoulder.  

3.  Entitlement to an initial compensable rating for myositis ossificans of the right tibia and fibula.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active military service from June 1982 to June 1985, with additional service in the Army National Guard from December 1985 to January 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2008 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In December 2010, the Veteran testified at the Philadelphia RO before the undersigned, who was authorized to conduct a hearing via videoconference from the Board's Central Office in Washington, D.C.  A transcript (Tr.) of the proceeding is of record.

The Board acknowledges that the issue listed first on the title page has not been formally certified for appeal.  Nevertheless, the record reflects that, following the award of service connection for thoracic outlet syndrome, the Veteran timely appealed the initial 0 percent rating assigned for that left shoulder disability.  The RO then issued a July 2010 rating decision, which, though styled as a grant of service connection for a separate disability (left shoulder strain), was in essence a reevaluation of the original left shoulder claim.  Indeed, this was apparent from the fact that the July 2010 rating decision did not arise from a new claim for VA benefits, but, rather, was issued in direct response to the Veteran's July 2009 substantive appeal.  Moreover, by determining that service connection for the Veteran's left shoulder strain should take effect on the same date as his award for thoracic outlet syndrome (i.e., on February 1, 2007), the July 2010 rating decision essentially treated those two left shoulder manifestations as part and parcel of the same service-connected disability.  Nevertheless, that rating decision, which evaluated the Veteran's left shoulder strain as noncompensable prior to December 21, 2009, and as 20 percent disabling thereafter, did not represent a complete grant of the benefits sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Furthermore, the Veteran has since contested those disability ratings at his December 2010 hearing, thus signaling his belief that his left shoulder strain claim remains on appeal, along with his claims for left shoulder thoracic outlet syndrome and for myositis ossificans of the right tibia and fibula.  It follows that, even though the Veteran has not formally appealed his left shoulder strain claim, that issue is nonetheless within the scope of the Board's appellate jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

While the Board thus has jurisdiction to consider all three of the above-captioned issues, it is nevertheless precluded from deciding the merits of the Veteran's left shoulder thoracic outlet syndrome and right leg disability claims until further development is completed.  Accordingly, those issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant; therefore, his left shoulder is his minor extremity.

2.  Throughout the pendency of this appeal, the Veteran's service-connected left shoulder strain has been manifested by subjective complaints of pain and objective evidence of pain that results in limitation of motion of the left arm to shoulder level.


CONCLUSIONS OF LAW

1.  From the date of service connection (February 1, 2007) to December 20, 2009, the criteria for an initial increased rating of 20 percent, but not higher, for left shoulder strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.69, 4.71a, 4.124a, Diagnostic Codes (DCs) 5201, 8519 (2013).

2.  Since December 21, 2009, the criteria for a rating in excess of the 20 percent currently assigned for left shoulder strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.69, 4.71a, 4.124a, DCs 5201, 8519 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this discussion, the Board wishes to assure the Veteran that it has reviewed both volumes of his paper claims file, while verifying that no additional relevant evidence exists in his Virtual VA and Veterans Benefits Management System (VBMS) efolders.  

Although the Board is obligated to provide adequate reasons and bases for its decision, there is no requirement that every modicum of evidence submitted by the Veteran, or obtained on his behalf, be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims for service connection and what the evidence of record shows, or fails to show, with respect to those issues.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Prior to proceeding to the merits of a perfected appeal, the Board must consider whether VA has met its duties to notify and assist the Veteran under the VCAA.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Hence, the Board will now address each of these statutory duties in the order set forth below.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claims at issue.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service-connection claim:  Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  

In a claim for increase, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VCAA notice must generally be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the Veteran's claim for left shoulder strain arises from his disagreement with the initial rating assigned for that service-connected disability.  Generally, when service connection has been established and an initial rating has been assigned, the claim is considered substantiated.  As such, the question of notice under 38 U.S.C.A. § 5103(a) is effectively moot because the purpose that notice was intended to serve has been fulfilled.  Dingess/Hartman, supra, at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA has already met its duty to notify the Veteran with respect his claim for left shoulder strain.  38 C.F.R. § 3.159(b).  That is the only issue ready for merits-based review and, thus, the duty to notify under 38 C.F.R. § 3.159(b) has been effectively met for the purposes of this decision.

Duty to Assist

The duty to assist under 38 C.F.R. § 3.159(c) has likewise been satisfied for the purposes of this adjudication.  The agency of original jurisdiction (AOJ) has obtained copies of the Veteran's service treatment records and pertinent VA treatment records.  In addition, the AOJ has scheduled the Veteran for VA examinations in May 2007, December 2009, and July 2010, which have yielded clinical findings responsive to his claim for left shoulder strain.  Although the Veteran has since attested to increased "nerve damage" in his left upper extremity - see Board Hearing Tr. at 15-- he has not alleged, and the record has not otherwise shown, that the musculoskeletal symptoms specific to his left shoulder strain have worsened following his most recent examination.  Thus, while mindful of the subsequent passage of time, the Board finds that the examination reports of record are sufficient to render a decision with respect to that limited issue.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995) (holding that the mere passage of time since that examination is not reason enough, alone, to require reexamination).

The Board also finds that the other development of record is sufficient to adjudicate the Veteran's left shoulder strain claim.  As indicated in the Introduction, he has presented testimony specific to that issue at his hearing before the undersigned.  Notably, the Veteran has not accused the undersigned of failing to fully explain that issue, nor suggested the submission of evidence that may have otherwise been overlooked.  Thus, absent any other showing to the contrary, the Board finds that the undersigned has met the requirements of 38 C.F.R. § 3.103(c)(2), in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board further finds that there has been no allegation, or other evidence of a due process violation throughout the pendency of this appeal.

Accordingly, Board finds that the duties to notify and assist have been sufficiently met with respect to the claim for left shoulder strain such that appellate review of that issue may now proceed without prejudice to the Veteran.

II.  Disability Ratings

The Veteran seeks increased compensation for his service-connected left shoulder strain.  

By way of history, the Board observes that the Veteran's service-connected left shoulder disability was initially characterized solely as thoracic outlet syndrome, for which he was assigned a single noncompensable rating under the diagnostic code that pertains to paralysis of the long thoracic nerve.  38 C.F.R. § 4.124a, DC 8519.  However, after reevaluating the Veteran's left shoulder symptoms on appeal, the AOJ decided to continue his noncompensable rating for thoracic outlet syndrome under DC 8519, while also assigning separate evaluations for left shoulder strain under the diagnostic code for limitation of arm motion.  38 C.F.R. § 4.71a, DC 5201.  Specifically, the AOJ applied DC 5201 to assign a noncompensable rating from the date of service connection (February 1, 2007) to December 20, 2009, and a 20 percent disability rating thereafter.  

The Veteran has continued to pursue his appeal and, thus, the Board must now consider whether the staged disability ratings currently in effect for his left shoulder strain are proper.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (holding that, where a claimant has disagreed with the assignment of the initial evaluation following the grant of service connection, separate ratings may be assigned to account for discrete periods of time in which the severity of the underlying disability has varied - a practice known as staged ratings).  

The Veteran's service-connected disability is evaluated under the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

To ensure that the Veteran is appropriately compensated, the Board must consider all of the provisions of the Rating Schedule that are applicable to his left shoulder strain.  Thus, in addition to the criteria set forth above, the Board has considered additional diagnostic codes, but finds that none are appropriate in this instance.  

Indeed, the Veteran has not been shown to have traumatic or degenerative arthritis that affects his left shoulder.  Nor has he exhibited ankylosis of the scapulohumeral articulation or impairment of the humerus, such as loss of the head of the humerus (flail shoulder), nonunion of the shoulder (flail joint), fibrous union of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, malunion of the humerus, or impairment of the clavicle or scapula.  Accordingly, the criteria pertaining to those disabilities are not applicable in his case.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5200, 5202, 5203 (2013).  Moreover, while mindful of the complex neurological manifestations that characterize his thoracic outlet syndrome, the Board has reserved its discussion of that component of his left shoulder disability to the Remand section, below.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case," and, in this case, the facts do not show that there is any other provision of the VA Rating Schedule that is applicable to the Veteran's left shoulder strain.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Having thus narrowed the field of applicable diagnostic codes, the Board now turns to the specific criteria set forth in DC 5201.  When applied to a service-connected disability of the minor arm, as in this case, DC 5201 provides for a 20 percent rating for limitation of motion that is either to shoulder level or midway between the side and shoulder level, while extending a maximum 30 percent rating for limitation of motion to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

For VA purposes, normal forward flexion of the shoulder is from zero to 180 degrees; abduction is zero to 180 degrees; and internal and external rotation is from zero to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2013).  Forward flexion and abduction to 90 degrees amounts to "shoulder level."

Here, the record reflects that, on the Veteran's initial VA examination in May 2007, he exhibited left shoulder elevation (flexion) to 150 degrees, abduction to 150 degree, adduction to 30 degrees, internal rotation to 40 degrees, and external rotation to 90 degrees.  He did not display any additional loss of function due to pain, fatigue, weakness, or lack of endurance during repetitive motion testing.  Nor did he report any further loss of mobility during flare-ups.  Nevertheless, the Veteran did complain of increased limitation of left shoulder motion when lifting objects weighing more than 20 pounds, as he was frequently required to do in his job as a laborer.  

During a subsequent VA examination in December 2009, the Veteran exhibited left shoulder elevation (flexion) to 100 degrees, abduction to 100 degree, adduction to 20 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees.  Although no further loss of function was observed during repetitive motion testing or flare-ups, the Veteran again reported increased limitation of motion due to the rigors of his occupation, adding that he could no longer lift more than 15 pounds without experiencing disabling left shoulder pain.

The Veteran was afforded an additional VA examination in July 2010.  At that time, he demonstrated greater limitation of motion than he had previously shown, with left shoulder flexion to only 80 degrees, abduction to 90 degrees, internal rotation to 60 degrees, and external rotation to 60 degrees.  Pain was noted at the end of each range of motion; however, no additional functional loss during repetitions or flare-ups was shown.  Nevertheless, the Veteran informed the July 2010 VA examiner that his difficulties with "overhead reaching, pushing, [and] pulling" had forced him to transition from manual labor to a more sedentary occupation.

The record thereafter shows that, during his December 2010 hearing, the Veteran elaborated on the nature of his left shoulder functional loss.  Specifically, he testified that he could no longer work as a laborer or undertake any other "strenuous jobs."  See Board Hearing Tr. at 12.  In addition, the representative for the Veteran indicated that his left shoulder strain prevented him from "being active with his children as much as he'd liked too [sic]."  Id.  Tellingly, the Veteran also emphasized that, notwithstanding the objective findings on his initial VA examinations, his left arm motion in general was "always [limited to] the shoulder level."  See Board Hearing Tr. at 15 (emphasis added).   

The Veteran is competent to attest to a history of reduced mobility in his left upper extremity and to describe such limitation of motion in layman's terms, as noted above.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Moreover, the Board considers his description credible as it is both internally consistent and in line with the other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Indeed, the Veteran's testimony before the undersigned essentially matches his previous assertions of reduced left arm mobility, as noted in the reports of his March 2007, December 2009, and July 2010 VA examinations.  

The Board recognizes that, during the initial two VA examinations, the Veteran was shown to have objective ranges of left arm motion that were above shoulder level.  See 38 C.F.R. § 4.71a, Plate I (2013).  Nevertheless, the Board considers his concurrent complaints of functional loss on daily exertion, in tandem with his subsequent testimony of being generally unable to raise his left arm above his shoulder, to be compelling evidence that favors the assignment of a higher initial rating than his objective test results would indicate.  

Indeed, such an evaluation is appropriate under the provisions governing functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement under 38 C.F.R. § 4.45.  See generally DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Applying these DeLuca factors to the facts of the instant case, the Board finds that, since the date of service connection, the Veteran's left shoulder strain has been most closely approximated limitation of motion at the shoulder level, which equates to a 20 percent rating under DC 5201.  38 C.F.R. § 4.71a, DC 5201.

Conversely, the Board finds that a still-higher rating under DC 5201 is not warranted in this case.  Although the Veteran's most recent (July 2010) VA examination reveals an overall decline in his left shoulder mobility, there is no indication that his limitation of motion approaches 25 degrees from the side.  Moreover, as noted previously, the Veteran has since testified that he remains able to raise his left arm to shoulder level.  See Board Hearing Tr. at 15.  As such, he does not meet the criteria for a maximum rating of 30 percent for limitation of motion in the left (minor) upper extremity.  38 C.F.R. § 4.71a, DC 5201.

The Veteran is already in receipt of a 20 percent for the appeal period beginning December 21, 2009.  Therefore, while he is entitled to an initial higher rating for the period prior to that date (i.e., from February 1, 2007, to December 20, 2009), an additional higher evaluation for the subsequent period is not warranted.

In reaching this determination, the Board has considered whether increased compensation could be awarded under DC 8519.  38 C.F.R. § 4.124a, DC 8519.  Notably, however, the Veteran is already in receipt of the maximum (20 percent) rating contemplated by that diagnostic code.  Therefore, substituting DC 5201 for DC 8519 would not result in a higher rating in this instance.  

Nor is it possible to combine ratings under the above two codes.  To the contrary, DC 5201 essentially contemplates the same symptoms of functional impairment, such as the inability to raise the arm above shoulder level, as DC 8519.  It follows that the assignment of separate ratings under those codes would violate VA's anti-pyramiding provisions.  See 38 C.F.R. § 4.14 (2013) (noting that, while various manifestations of a single disability may be assigned separate ratings, VA regulations preclude the evaluation of the same disability manifestations under different diagnoses, a process called pyramiding); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (addressing the rule against pyramiding).  Indeed, the Rating Schedule has made this clear by expressly prohibiting such rating assignments.  See  38 C.F.R. § 4.124a, DC 8519, Note (emphasizing that ratings under that code are not to be combined with lost motion above shoulder level).

In the absence of other applicable diagnostic codes, the Board finds that, while the Veteran's left shoulder strain has warranted an initial increased rating of 20 percent for the period from February 1, 2007, to December 21, 2009, it has not met the criteria for separate or higher schedular evaluations at any other stage of this appeal.  

Extraschedular Consideration

The Board's analysis does not end here, as it must also consider whether there are any exceptional or unusual factors that would render the application of the schedular criteria impractical with respect to the Veteran's left shoulder strain.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the applicable regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In applying the Thun criteria to the facts of the instant case, the Board acknowledges that the Veteran has complained of occupational impairment due to his left shoulder strain.  However, while he has transitioned to a less strenuous job during the pendency of this appeal, the record indicates that he has remained capable of fulltime employment.  Indeed, the Veteran has explicitly testified that he has not "see[n] any loss of income due to [his service-connected disabilities]," and nothing has been added to the record contradicting this assertion.  See Board Hearing Tr. at 6.

Moreover, the Board observes that neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating in connection with his left shoulder strain.  To the contrary, their contentions have been limited to those discussed above, i.e., that this service-connected disability is more severe than reflected by the currently assigned schedular ratings.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  Furthermore, the Veteran and his representative have not identified any factors that may be considered to be exceptional or unusual with respect to that service-connected disability and the Board has been similarly unsuccessful.  The record also does not show that the Veteran has required frequent or, indeed, any hospitalizations for that disability .  No unusual clinical picture has been presented, nor has there been any other factor which takes that disability outside the usual rating criteria.

Accordingly, the Board finds that the evidence does not reflect that the Veteran's left shoulder strain presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).

Employability

As a final point of analysis, the Board notes that the United States Court of Appeals for Veterans Claims held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that every claim for a higher evaluation includes a claim for a total rating based on individual unemployability (TDIU) where the appellant contends that his or her service-connected disabilities prevent employment.  In this case, however, the Veteran has testified that he remains employed on a fulltime basis, and there is nothing in the record that contradicts this assertion.  See Board Hearing Tr. at 6.  As such, the Board finds that Rice is not applicable to this appeal and, thus, any further discussion of TDIU entitlement is unwarranted.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  


ORDER

For the period from February 1, 2007, to December 20, 2009, an initial rating of 20 percent rating for left shoulder strain is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.

For the period since December 21, 2009, a rating in excess of 20 percent for left shoulder strain is denied. 


REMAND

The Veteran also seeks entitlement to initial compensable ratings for his left shoulder thoracic outlet syndrome and his myositis ossificans of the right tibia and fibula.  However, before the Board can reach the merits of those claims, further development is needed.  38 C.F.R. § 19.9.

I.  VA Examinations

The Veteran has testified that his left shoulder thoracic outlet syndrome is productive of weakness throughout his left arm and numbness in the second and third fingers of his left hand.  See Board Hearing Tr. at 12.  He has further alleged that these symptoms of left arm "nerve impairment" are "getting worse."  See Board Hearing Tr. at 12, 15.  More specifically, the Veteran has testified that these neurological manifestations are productive of occupational and social impairment insofar as they interfere with his ability to grasp objects and "type reports," both at home and at his place of employment.  See Board Hearing Tr. at 13, 14.

As discussed in the preceding section, the Veteran's thoracic outlet syndrome has been rated noncompensably disabling under the diagnostic code that governs paralysis of the long thoracic nerve.  See 38 C.F.R. § 4.124a, DC 8519.  Notably, that evaluation preceded the above testimony, which suggests that separate or higher ratings may be warranted under different neurological codes.  However, the Board is unable to determine which additional codes, if any, are implicated as the Veteran has not yet undergone a VA examination that includes a comprehensive assessment of the nerves affected by his thoracic outlet syndrome.  Indeed, while his most recent (July 2010) VA examination included motor, sensory, and reflex findings for the left upper extremity, more advanced neurological testing, such as electromyography (EMG) and nerve conduction velocity studies, were not performed.  Therefore, to facilitate a fully informed evaluation of his service-connected disability, and account for his complaints of increased nerve involvement, a new examination that includes such advanced testing should be obtained on remand.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide an examination and opinion, it must ensure their adequacy).  

The Veteran should also be afforded a new VA examination with respect to his right lower-extremity myositis ossificans, which, by his own admission, has become more painful since his most recent (July 2010) VA examination.  See Board Hearing Tr. at 10; see also August 2010 Supplemental Claim (indicating that service-connected "right leg condition" has "gotten much worse" during appeal period).  In particular, the clinician who conducts that examination should provide findings responsive to the degree of functional loss imposed by that service-connected right leg disability, taking into account the Veteran's assertions that he is unable to stand without pain for more than 10-20 minutes at a time.  See Board Hearing Tr. at 8.

II.  VA Treatment Records

Finally, as the record reflects that the Veteran underwent an initial consultation at the Philadelphia VA Medical Center in July 2010 and was urged to pursue additional VA treatment in the future, any records of such treatment that remain outstanding should be associated with his claims file.  38 C.F.R. § 3.159(c)(2) (2013); see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder all medical records from the VA Medical Center in Philadelphia, Pennsylvania, dated since July 2010.

2.  After the development requested in item 1 is completed, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected left shoulder thoracic outlet syndrome.  

The Veteran's physical and electronic claims file, to include a copy of this remand, should be made available to and be reviewed by the clinician who performs the examination.  

The examining clinician is asked to conduct all appropriate clinical testing, to specifically include any studies necessary to determine whether the Veteran's left shoulder thoracic outlet syndrome is productive of nerve impairment, and if so, the specific nerves affected and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete or incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, the examiner should classify any left upper extremity neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  The examiner should also explain, in terms accessible to a layperson, the meaning of any abnormal test results that are obtained on examination, or otherwise apparent from the record.

In addition, the examiner should discuss the degree of occupational impairment attributable to the Veteran's left shoulder thoracic outlet syndrome, emphasizing what types of employment activities would be limited because of that service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  In making these determinations, the examiner should take into account the Veteran's own assertions regarding the impact of that service-connected disability on his ability to work and perform daily living activities.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record.  If any requested opinion cannot be provided without resorting to speculation, the examiner should expressly indicate this and provide an explanation.

3.  After the development requested in item 1 is completed, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected myositis ossificans of the right tibia and fibula.  

The Veteran's physical and electronic claims file, to include a copy of this remand, should be made available to and be reviewed by the clinician who performs the examination.  

The examining clinician is asked to conduct all appropriate clinical testing.

In addition, the examiner should discuss the degree of occupational impairment attributable to the Veteran's myositis ossificans of the right tibia and fibula, emphasizing what types of employment activities would be limited because of that service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  In making these determinations, the examiner should take into account the Veteran's own assertions regarding the impact of that service-connected disability on his ability to work and perform daily living activities.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record.  If any requested opinion cannot be provided without resorting to speculation, the examiner should expressly indicate this and provide an explanation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. C. Krembs
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


